                                                                                    Entered on Docket
                                                                                    August 13, 2020
                                                                                    EDWARD J. EMMONS, CLERK
                                                                                    U.S. BANKRUPTCY COURT
                                                                                    NORTHERN DISTRICT OF CALIFORNIA



                                  1
                                                                                 The following constitutes the order of the Court.
                                  2                                              Signed: August 13, 2020

                                  3
                                  4
                                  5                                                 ______________________________________________
                                                                                    Stephen L. Johnson
                                  6                                                 U.S. Bankruptcy Judge

                                  7
                                  8
NORTHERN DISTRICT OF CALIFORNIA
UNITED STATES BANKRUPTCY COURT




                                  9                        UNITED STATES BANKRUPTCY COURT
                                  10                       NORTHERN DISTRICT OF CALIFORNIA
                                  11
                                        In re                                            Case No. 20-50628 SLJ
                                  12
                                                                                         Chapter 11
                                  13    FRE 355 INVESTMENT GROUP,
                                        LLC,                                             Jointly Administered
                                  14
                                  15                                  Debtor.
                                                                                         Case No. 20-50631 SLJ
                                  16    _________________________________                Chapter 11
                                  17
                                        In re
                                  18                                                     Date: August 11, 2020
                                        MORA HOUSE, LLC,                                 Time: 10:00 a.m.
                                  19
                                                                                         Ctrm: 9
                                  20                                  Debtor.
                                  21
                                  22      ORDER CONTINUING HEARING ON PLATINUM LOAN SERVICING,
                                  23               INC.’S MOTION FOR RELIEF FROM STAY

                                  24            On July 28, 2020, secured creditor Platinum Loan Servicing Inc. (“Movant”) filed its

                                  25   Motion for Relief from Stay; Memorandum of Points and Authorities, etc. (“Motion”)(DKT

                                  26   75). The Motion seeks relief from stay to continue with foreclosure on two parcels of real

                                  27   properties, each owned by one of the jointly administered Debtors and located on Mora

                                  28
                                       ORDER CONTINUING HEARING ON PLATINUM LOAN SERVICING, INC.’S MOTION FOR
                                       RELIEF FROM STAY                                                       1/8


                                   Case: 20-50628        Doc# 81    Filed: 08/13/20    Entered: 08/13/20 14:14:22       Page 1 of 8
                                  1    Drive, Los Altos, California (collectively “Property”). The matter came on for hearing on the
                                  2    regular chapter 11 motion for relief from stay calendar. Due to the formulation of the
                                  3    Bankruptcy Local Rules (“BLR”) and, specifically, BLR 4001-1(c) and (f),1 the matter was
                                  4    calendared on 14 days’ notice and did not require a written opposition from Debtors. Lewis
                                  5    Landau, Esq. appeared for Movant and Julie Rome-Banks, Esq. appeared for Debtors.
                                  6           The Motion is made under § 362(d)(1), (2), and (3). Debtors appeared and opposed
                                  7    the Motion orally. Debtors contested Movant’s valuation of the Property as well as the
                                  8    contention that reorganization was impossible. They indicated they wished to depose
NORTHERN DISTRICT OF CALIFORNIA
UNITED STATES BANKRUPTCY COURT




                                  9    Movant’s appraisal witness. They also believe that certain aspects of Movant’s claim in these
                                  10   cases may require objection.
                                  11          At the hearing I indicated, consistent with my usual practice in view of the BLR, that
                                  12   I would continue the hearing to allow Debtors to prepare and file a written response and
                                  13   proposed September 29, 2020 for such a hearing, with briefing to be submitted in advance.
                                  14   Movant contends, based on its reading of § 362(e), that a continuance of more than 30 days
                                  15   is not authorized by the statute on the facts presented.
                                  16          Instead, Movant argued at the hearing that its Motion should be granted immediately
                                  17   because it has met its burden of proof by submitting evidence that the Property has less
                                  18   value than the outstanding loan.2 The Motion relies on an appraisal by Ricci E. Hart, who is
                                  19   a certified and licensed real estate appraiser and concluded the combined value of the
                                  20   Property is approximately $13 million (comprised of one parcel at $10.25 million and a
                                  21   second at $2.75 million). Movant asserts the loan balance is $13.3 million and contends
                                  22
                                  23
                                  24          1 Unless specified otherwise, all chapter and code references are to the Bankruptcy
                                       Code, 11 U.S.C. §§ 101–1532. All “Civil Rule” references are to the Federal Rules of Civil
                                  25   Procedure and all “Bankruptcy Rule” references are to the Federal Rules of Bankruptcy
                                  26   Procedure. “Civil L.R.” and “B.L.R.” references refer to the applicable Civil Local Rules and
                                       Bankruptcy Local Rules.
                                  27          2 Pursuant to § 362(g), the moving party has the burden of proof on the issue of

                                  28   debtor’s equity; the debtor has the burden of proof on all other issues.
                                       ORDER CONTINUING HEARING ON PLATINUM LOAN SERVICING, INC.’S MOTION FOR
                                       RELIEF FROM STAY                                                       2/8


                                   Case: 20-50628       Doc# 81       Filed: 08/13/20   Entered: 08/13/20 14:14:22    Page 2 of 8
                                  1    Debtors have no equity in the Property. It further contends that Debtors’ plan is infeasible,
                                  2    principally because it relies on an exaggerated value for the Property.
                                  3           Valuation of property is not an exact science. See Boyle v. Wells (In re Gustav Schaefer
                                  4    Co.), 103 F.2d 237, 242 (6th Cir. 1939), cert. denied, 308 U.S. 579, 60 (1939) (“The valuation
                                  5    of property is an inexact science and whatever method is used will only be an
                                  6    approximation[.]”); Rushton v. Commissioner, 498 F.2d 88, 95 (5th Cir. 1974) (“Valuation
                                  7    outside the actual market place is inherently inexact.”); In re Jones, 5 B.R. 736, 738 (Bankr.
                                  8    E.D. Va. 1980) (“True value is an elusive Pimpernel.”).
NORTHERN DISTRICT OF CALIFORNIA
UNITED STATES BANKRUPTCY COURT




                                  9           Courts are often greeted with conflicting appraisals and testimony, to which weight
                                  10   must be assigned depending upon credibility assessments. In re Smith, 267 B.R. 568, 572
                                  11   (Bankr. S.D. Ohio 2001) (“Because the valuation process often involves the analysis of
                                  12   conflicting appraisal testimony, a court must necessarily assign weight to the opinion
                                  13   testimony received based on its view of the qualifications and credibility of the parties’
                                  14   expert witnesses.”); In re Coates, 180 B.R. 110, 112 (Bankr. D.S.C. 1995) (“The valuation
                                  15   process is not an exact science, and the court must allocate varying degrees of weight
                                  16   depending upon the court’s opinion of the credibility of ... [the appraisal] evidence.”).
                                  17          Moreover, a trial court is not bound by valuation opinions or reports submitted by
                                  18   appraisers and may form its own opinion as to the value of property in bankruptcy
                                  19   proceedings. See, e.g., Sammons v. Comm’s of IRS, 838 F.2d 330, 333 (9th Cir.1988); In re Ahmed,
                                  20   2011 WL 1004649, *2 (Bankr. N.D. Cal. 2011); In re Evans, 492 B.R. 480, 508 (Bankr. S.D.
                                  21   Miss. 2013).
                                  22          The problem here is that the record contains contrary evidence as to value. Debtors’
                                  23   bankruptcy schedules estimated the two parcels were worth $19 million (DKT 26 (FRE),
                                  24   DKT 22 (Mora)). Debtors’ real estate broker, Phil Chen, states they are worth $17.5 million
                                  25   (DKT 79-1). Admittedly, these are not appraisals, but both were executed under penalty of
                                  26   perjury, which should be accorded some weight. See Barry Russell, Bankruptcy Evidence
                                  27   Manual § 701.2 (2019-20 ed.) (“Courts have generally held that an owner is competent to
                                  28
                                       ORDER CONTINUING HEARING ON PLATINUM LOAN SERVICING, INC.’S MOTION FOR
                                       RELIEF FROM STAY                                                       3/8


                                   Case: 20-50628       Doc# 81     Filed: 08/13/20     Entered: 08/13/20 14:14:22        Page 3 of 8
                                  1    give his opinion on the value of his property, often by stating the conclusion without stating
                                  2    a reason.” (citations omitted)); In re Morse, 2018 WL 6721090, *6 (Bankr. N.D.N.Y.
                                  3    December 20, 2018)(“the Court should not categorically reject a broker’s opinion of value . .
                                  4    . [a]s an evidentiary matter, . . . it comes down to the weight to assign to such testimony and
                                  5    opinion.” (internal citations and quotation marks omitted)).
                                  6             Given the conflicting evidence and taking into consideration that this is a preliminary
                                  7    hearing for which neither written opposition with points and authorities nor countervailing
                                  8    evidence is required, due process requires that Debtors be given an opportunity to present
NORTHERN DISTRICT OF CALIFORNIA
UNITED STATES BANKRUPTCY COURT




                                  9    their written arguments and evidence.
                                  10            As for Movant’s argument regarding § 362(e), it is worth considering the statute at
                                  11   issue:
                                  12                   (e)(1) Thirty days after a request under subsection (d) of this
                                                       section for relief from the stay of any act against property of the
                                  13                   estate under subsection (a) of this section, such stay is
                                                       terminated with respect to the party in interest making such
                                  14                   request, unless the court, after notice and a hearing, orders such
                                                       stay continued in effect pending the conclusion of, or as a result
                                  15                   of, a final hearing and determination under subsection (d) of
                                                       this section. A hearing under this subsection may be a
                                  16                   preliminary hearing, or may be consolidated with the final
                                                       hearing under subsection (d) of this section. The court shall
                                  17                   order such stay continued in effect pending the conclusion of
                                                       the final hearing under subsection (d) of this section if there is a
                                  18                   reasonable likelihood that the party opposing relief from such
                                                       stay will prevail at the conclusion of such final hearing. If the
                                  19                   hearing under this subsection is a preliminary hearing, then such
                                                       final hearing shall be concluded not later than thirty days after
                                  20                   the conclusion of such preliminary hearing, unless the 30-day
                                                       period is extended with the consent of the parties in interest or
                                  21                   for a specific time which the court finds is required by compelling
                                                       circumstances.
                                  22
                                       § 362(e)(1) (emphasis added).
                                  23
                                                In effect, § 362(e)(1) provides that the automatic stay expires by operation of law
                                  24
                                       thirty days after a motion for relief from stay is filed unless: (1) a preliminary hearing is held
                                  25
                                       within thirty days of the filing of the motion; (2) the court orders the stay continued in effect
                                  26
                                       pending the conclusion of a final hearing; (3) there is a reasonable likelihood that the party
                                  27
                                       opposing relief from stay will prevail at the conclusion of such final hearing; and (4) the final
                                  28
                                       ORDER CONTINUING HEARING ON PLATINUM LOAN SERVICING, INC.’S MOTION FOR
                                       RELIEF FROM STAY                                                       4/8


                                   Case: 20-50628        Doc# 81     Filed: 08/13/20     Entered: 08/13/20 14:14:22       Page 4 of 8
                                  1    hearing occurs not later than thirty days after the conclusion of such preliminary hearing,
                                  2    unless the 30-day period is extended for a specific time upon a finding of compelling
                                  3    circumstances. 11 U.S.C. § 362(e)(1); In re City of San Bernardino, California, 545 B.R. 14, 16
                                  4    (C.D. Cal. 2016).
                                  5           I conclude that these conditions are satisfied, assuming as I must that the hearing
                                  6    held on August 11, 2020 was a preliminary hearing held within the 30-day period prescribed
                                  7    by statute. See BLR 4001-1(c).
                                  8           At a hearing on a motion for relief from stay, a bankruptcy court generally is called
NORTHERN DISTRICT OF CALIFORNIA
UNITED STATES BANKRUPTCY COURT




                                  9    upon only to decide a limited set of issues: the adequacy of protection for the creditor, the
                                  10   debtor’s equity in the property and the property’s necessity to an effective reorganization.
                                  11   First Fed. Bank of California v. Robbins (In re Robbins ), 310 B.R. 626, 631 (B.A.P. 9th Cir. 2004).
                                  12   The argument that Debtors be given an opportunity to shore up the evidence of value makes
                                  13   sense in view of the determination that I have to make. The disposition of this case appears
                                  14   to depend largely on a determination of the value of the Property as this affects Debtors’
                                  15   equity, Movant’s adequate protection, and the prospects of a sale as envisioned by the now-
                                  16   filed plan. Without this information, I am flying blind.
                                  17          Movant’s appraisal is contested by Debtors, as is the amount of its claim. Given the
                                  18   seriousness of the disputes here and, frankly, the yawning gap in values, it is not possible to
                                  19   conclude at this juncture that Movant is correct in its valuation. Debtors have filed a plan
                                  20   that contemplates a sale at a very different value. Given the posture of the case, I conclude
                                  21   Debtors have met their obligation of showing a reasonable likelihood of prevailing. Having
                                  22   said that, the valuation appears critical and Debtors should be mindful that a conclusion of
                                  23   value may be case-determinative.
                                  24          A final hearing, and possibly an evidentiary hearing, is necessary. Compelling
                                  25   circumstances warrant such an extension beyond the 30 days set forth in § 362(e)(1). There
                                  26   is little guidance in case law or treatises as to what constitutes compelling circumstances.
                                  27   Nevertheless, I find that the current pandemic qualifies.
                                  28
                                       ORDER CONTINUING HEARING ON PLATINUM LOAN SERVICING, INC.’S MOTION FOR
                                       RELIEF FROM STAY                                                       5/8


                                   Case: 20-50628        Doc# 81     Filed: 08/13/20     Entered: 08/13/20 14:14:22        Page 5 of 8
                                  1           Simply put, these are not normal times.3 Bankruptcy courts in this district have been
                                  2    closed to visitors since March 2020. See General Order 38. Santa Clara County, where the
                                  3    San Jose Division is located, has had a shelter in place order in force since March 17, 2020,
                                  4    and has been on the Governor’s “watch list” since the inception of that program.4 Every
                                  5    facet of life has been affected in this county, from employment to transit to retail to personal
                                  6    health care. In fact, since March 18, 2020, all work that does not qualify as essential (a
                                  7    limited category) must be done remotely. In the court’s experience, most law offices are
                                  8    shuttered, many attorneys are working remotely, frequently with limited or no assistance
NORTHERN DISTRICT OF CALIFORNIA
UNITED STATES BANKRUPTCY COURT




                                  9    from support staff, and communications with clients and other professionals are hampered
                                  10   and delayed.
                                  11          Against the backdrop of the COVID-19 pandemic, and Debtors’ reasonable request
                                  12   for discovery, I find that compelling circumstances exist to extend the date of the final
                                  13   hearing beyond the thirty days after the conclusion of the preliminary hearing.
                                  14          For the foregoing reasons,
                                  15          IT IS HEREBY ORDERED as follows:
                                  16          1. This matter is CONTINUED to September 29, 2020, at 1:30 p.m., at which time
                                  17   the court will hold a final hearing on the Motion. Appearances will be by phone or by
                                  18   teleconference and the courtroom deputy will inform the parties in advance.
                                  19
                                  20          3  I am not the first judge to make observations like this. One court summed up the
                                  21   current situation as follows: “The COVID-19 pandemic has effectively shut commerce,
                                       closed businesses and schools, eliminated employment, substantially changed daily life at the
                                  22   local, state, and national levels, and generally limited products and services to those deemed
                                       necessary or essential.” In re Dudley, ___ B.R. ____, 2020 WL 2569921, at *2 (Bankr. E.D.
                                  23
                                       Cal. May 18, 2020). Another court offered this assessment: “Meanwhile, the world is in the
                                  24   midst of a global pandemic. The President has declared a national emergency. The Governor
                                       has issued a state-wide health emergency. As things stand, the government has forced all
                                  25   restaurants and bars [ ] to shut their doors, and the schools are closed, too. The government
                                  26   has encouraged everyone to stay home, to keep infections to a minimum and help contain
                                       the fast-developing public health emergency.” Art Ask Agency v. Individuals, Corporations, et al.,
                                  27   2020 WL 1427085, *1 (N.D. Ill. 2020).
                                               4 https://www.sccgov.org/sites/covid19/Pages/public-health-orders.aspx
                                  28
                                       ORDER CONTINUING HEARING ON PLATINUM LOAN SERVICING, INC.’S MOTION FOR
                                       RELIEF FROM STAY                                                       6/8


                                   Case: 20-50628       Doc# 81     Filed: 08/13/20     Entered: 08/13/20 14:14:22       Page 6 of 8
                                  1           2. Debtor shall file an opposition to the Motion, including any additional evidence,
                                  2    by September 15, 2020. Movant’s reply is due by September 22, 2020.
                                  3           3. The automatic stay shall continue in effect pending the conclusion of the final
                                  4    hearing.
                                  5           IT IS SO ORDERED.
                                  6                                   *** END OF ORDER ***
                                  7
                                  8
NORTHERN DISTRICT OF CALIFORNIA
UNITED STATES BANKRUPTCY COURT




                                  9
                                  10
                                  11
                                  12
                                  13
                                  14
                                  15
                                  16
                                  17
                                  18
                                  19
                                  20
                                  21
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28
                                       ORDER CONTINUING HEARING ON PLATINUM LOAN SERVICING, INC.’S MOTION FOR
                                       RELIEF FROM STAY                                                       7/8


                                   Case: 20-50628      Doc# 81     Filed: 08/13/20   Entered: 08/13/20 14:14:22      Page 7 of 8
                                  1                                 COURT SERVICE LIST
                                  2         [ECF recipients only]
                                  3
                                  4
                                  5
                                  6
                                  7
                                  8
NORTHERN DISTRICT OF CALIFORNIA
UNITED STATES BANKRUPTCY COURT




                                  9
                                  10
                                  11
                                  12
                                  13
                                  14
                                  15
                                  16
                                  17
                                  18
                                  19
                                  20
                                  21
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28
                                       ORDER CONTINUING HEARING ON PLATINUM LOAN SERVICING, INC.’S MOTION FOR
                                       RELIEF FROM STAY                                                       8/8


                                   Case: 20-50628    Doc# 81    Filed: 08/13/20   Entered: 08/13/20 14:14:22   Page 8 of 8
